 



Exhibit 10.58
BANK OF AMERICA, N.A.
100 Federal Street
Boston, Massachusetts 02110
As of November 9, 2007
Dover Saddlery, Inc.
525 Great Road
Littleton, MA 01460
Attention: Stephen L. Day, President

       
Re:  
  Waiver and Amendment to Loan Agreement
Dover Saddlery, Inc. Financing Arrangements  
 
     

Dear Stephen:
     We refer to the Amended and Restated Loan Agreement dated as of
December 11, 2003 (as amended, the “Loan Agreement”) between Dover Saddlery,
Inc. and Bank of America, N.A. (successor by merger to Fleet National Bank).
Capitalized terms used and not defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.
     You have informed us that the Borrower has failed to comply with and
observe the covenants contained in Sections 5.17, 5.18, and 5.20 of the Loan
Agreement with respect to its fiscal quarter ended September 30, 2007, which
such failure constitutes separate “Events of Default” under Section 6.1(ii)(x)
of the Loan Agreement.
     You have requested on behalf of the Borrower that the Bank waive the
foregoing Events of Default under the Loan Agreement and that the Bank agree to
the amendment to the Loan Agreement described below. Subject to the conditions
specified below, this letter will confirm the following:
     1. Amendment. The definition of “Maturity Date” in section 1.1 of the Loan
Agreement is amended in its entirety to read as follows (and the third paragraph
of the Amended and Restated Revolving Credit Note is amended accordingly):

    “Maturity Date” means October 31, 2008.

 



--------------------------------------------------------------------------------



 



     2. Waiver. The Bank is willing to waive the breach by the Borrower of the
covenants contained in Sections 5.17, 5.18, and 5.20 of the Loan Agreement
insofar as (and only to the limited extent that) any such breach has occurred
with respect to the fiscal quarter of the Borrower ended September 30, 2007.
     The effectiveness of the foregoing waiver and amendment are conditioned
upon the following: (i) the Borrower’s agreement (by countersigning this
Amendment and Waiver) that it shall not enter into any new store leases or lease
commitments without the prior written consent of the Bank in its sole
discretion, (ii) the Borrower shall have paid the Bank a waiver fee in the
amount of $10,000, and (iii) the Bank’s receipt of signed commitment letters
providing for the refinancing and repayment in full of the Obligations and of
the Patriot Capital Subordinated Debt, which are confidential and shall not be
disclosed to third parties except as required by law or any governmental
authority.
     The waiver contained herein is a one-time waiver only, and does not
constitute a waiver of (i) any other breach of the Loan Agreement, whether
existing prior to, on or arising after September 30, 2007 including without
limitation, any breach arising after such date of the same type or nature, or
(ii) any of the Bank’s rights and remedies with respect to such other or
subsequent Defaults or Events of Default.
     The Borrower hereby confirms, by its acceptance hereof, that the Loan
Agreement remains in full force and effect.

            Very truly yours,

BANK OF AMERICA, N.A.
(successor by merger to Fleet National Bank)
 
      By:   /s/ John F. Lynch         Title: Senior Vice President             

          ACCEPTED AND AGREED TO:


DOVER SADDLERY, INC.
(a Massachusetts corporation)
 
      By:   /s/ Stephen L. Day         Title: President and CEO               

- 2 -



--------------------------------------------------------------------------------



 



CONSENT OF GUARANTORS
     Each of DOVER SADDLERY, INC., a Delaware corporation and SMITH BROTHERS,
INC. (collectively, the “Guarantors”) has guaranteed the Obligations of the
Borrower under (and as defined in) the Loan Agreement. By executing this
consent, each Guarantor hereby absolutely and unconditionally reaffirms to the
Bank that such Guarantor’s Guaranty remains in full force and effect. In
addition, each Guarantor hereby acknowledges and agrees to the terms and
conditions of this Waiver and Amendment.

            DOVER SADDLERY, INC.
      By:   /s/ Michael W. Bruns         Title: Chief Financial Officer         
   

           
SMITH BROTHERS, INC.
      By:   /s/ Stephen L. Day         Title: Director             

- 3 -